Filed 4/17/13 In re A.O. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re A.O., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
A.O.,                                                                A137405
         Defendant and Appellant.                                    (Contra Costa County
                                                                     Super. Ct. No. J1201504)



         A.O. appealed from a dispositional order committing him to the California
Department of Corrections and Rehabilitation, Division of Juvenile Facilities (DJF). His
counsel has asked this court for an independent review of the record to determine whether
there are any arguable issues. (People v. Wende (1979) 25 Cal. 3d 436.) We find no
arguable issues and affirm.
         A juvenile wardship petition filed on August 14, 2012, in Alameda County alleged
that the then 17-year-old minor had committed two counts of forcible lewd acts on an
eight-year-old boy with whom he shared a bedroom during summer vacation (Pen. Code,
§ 288, subd. (b)). The People sought to prosecute A.O. as an adult. (Welf. & Inst. Code,
§ 707, subd. (b).) The juvenile court sustained the first count and dismissed the second
count, and the People withdrew their motion to prosecute the minor as an adult after he




                                                             1
admitted the allegations of count one under a plea agreement. The court also transferred
the matter to Contra Costa County, where A.O. lived, for disposition.
       Following a contested dispositional hearing on December 3, 2012, the juvenile
court adjudged A.O. a ward of the court. (Welf. & Inst. Code, § 602.) After considering
less restrictive placements, the court committed him to DJF, finding that he was a danger
and a predator requiring a locked facility, and that the “excellent sexual offender
treatment program” at DJF would be helpful to A.O. The maximum term of confinement
was calculated at 10 years, with nine years, seven months remaining because of custody
credit. The court also ordered A.O. to pay restitution to the victim in an amount to be
determined, and informed A.O. that he was required to register as a sex offender.
       No error appears in the decision to commit A.O. to DJF, and the commitment was
not an abuse of the juvenile court’s discretion. (Welf. & Inst. Code, § 731,
subd. (a)(4) [court may commit ward to DJF if he has violated Pen. Code, § 288,
subd. (b)]; In re Jose T. (2010) 191 Cal. App. 4th 1142, 1147 [decision to commit minor to
DJF may be reversed only upon showing of abuse of discretion].) Appointed counsel
represented A.O. throughout the proceedings. The trial court advised A.O. of the rights
he waived and the consequences of admitting to the single count that was sustained.
There are no meritorious issues to be argued on appeal.
       The dispositional order is affirmed.

                                                  _________________________
                                                  Humes, J.

We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.



                                              2